     Case 8:21-cv-00199-JVS-DFM Document 44 Filed 04/29/21 Page 1 of 3 Page ID #:417



1
2
3
4
5
6
7
8
9
10
                           IN THE UNITED STATES DISTRICT COURT
11
                            CENTRAL DISTRICT OF CALIFORNIA
12
13                                   SOUTHERN DIVISION

14     DEL OBISPO YOUTH BASEBALL,               Case No.: 8:21-cv-00199-JVS-DFM
15     INC. d/b/a DANA POINT YOUTH
       BASEBALL, individually and on            ORDER SETTING CASE
16     behalf of all other similarly situated   MANAGEMENT DATES
17     individuals and entities,

18           Plaintiffs,
19     v.
20     THE AMBASSADOR GROUP LLC
       d/b/a AMBASSADOR CAPTIVE
21
       SOLUTIONS; PERFORMANCE
22     INSURANCE COMPANY SPC;
       BRANDON WHITE; GOLDENSTAR
23
       SPECIALTY INSURANCE, LLC;
24     DOMINIC CYRIL GAGLIARDI and
       DOES 1 through 50,
25
             Defendants.
26
27
28
                           ORDER SETTING CASE MANAGEMENT DATES
                                                 1
     Case 8:21-cv-00199-JVS-DFM Document 44 Filed 04/29/21 Page 2 of 3 Page ID #:418



1                                               ORDER
2           For good cause shown, the Court approves and GRANTS the stipulation setting the
3     following Case Management Dates:
4
5                            Matter                         Time             Date
6                                                          8:30 a.m.
        Trial date (jury) Estimated length: 5 days                     December 6, 2022
                                                          (Tuesdays)
7
8       [Court trial:] File Findings of Fact and
        Conclusions of Law and Summaries of Direct                     November 28, 2022
9       Testimony (if needed for any equitable issues)
10
        Final Pretrial Conference; Hearing on Motions
11
        in Limine; File Agreed Upon Set of Jury
12      Instructions and Verdict Forms and Joint          11:00 a.m.
                                                                       November 21, 2022
        Statement re Disputed Instructions and Verdict    (Mondays)
13
        Forms; File Proposed Voir Dire Qs and
14      Agreed−to Statement of Case
15
        Lodge Pretrial Conf. Order; File Memo of
16      Contentions of Fact and Law; Exhibit List;                     November 14, 2022
        Witness List; Status Report re Settlement
17
18                                                                      October 31, 2022
        Last day for hand−serving Motions in Limine
                                                                       [note date change]
19
                                                           1:30 p.m.
20      Last day for hearing motions                                    October 31, 2022
                                                          (Mondays)
21
        Last day for hand−serving motions and filing
                                                                        October 3, 2022
22      (other than Motions in Limine).
23
        Last day to file motion for class certification                  April 29, 2022
24
25      Non−expert Discovery cut−off                                     April 4, 2022
26      Expert discovery cut−off                                        October 10, 2022
27
        Rebuttal Expert Witness Disclosure                              August 8, 2022
28
                           ORDER SETTING CASE MANAGEMENT DATES
                                                     2
     Case 8:21-cv-00199-JVS-DFM Document 44 Filed 04/29/21 Page 3 of 3 Page ID #:419



1                             Matter                         Time            Date
2       Opening Expert Witness Disclosure [See F. R.
                                                                          July 4 2022
3       Civ. P. 26(a)(2)]

4       Last day to conduct Settlement Conference                       October 7, 2022
5       Last day to amend pleadings or add parties                       June 21, 2021
6
7           IT IS SO ORDERED
8
9
      Dated: April 29, 2021                          _________________________________
10                                                        Hon. James V. Selna
11                                                        U.S. District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                         ORDER SETTING CASE MANAGEMENT DATES
                                                 3
